UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1064



CLYDE M. DAVIS-EL, JR.,

                                            Plaintiff - Appellant,

          versus


HENRY G. CISNEROS, Secretary, HUD; HAROLD
YOUNG, Acting State Coordinator, Maryland
State Office; ROGER WILLIS, Acting Chief,
R.E.O. Branch for Maryland State Office; U.S.
DEPARTMENT OF HOUSING & URBAN DEVELOPMENT;
OTHER UNNAMED AGENTS,
                                           Defendants - Appellees,

          and


ALAN W. HEIFETZ, Chief     Administrative Law
Judge,
                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-96-
1857-MJG)


Submitted:   August 28, 1997          Decided:   September 10, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Clyde M. Davis-El, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Donna Carol Sanger, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil action with prejudice. We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Davis-El v.
Cisneros, et al. No. CA-96-1857-MJG (D. Md. Nov. 12, 1996). We deny

Appellant's motion for stay pending appeal. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2